         Case 7:16-cr-00832-KMK Document 255 Filed 02/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,


        v.                                                    Case No. 16-CR-832 (KMK)

                                                                         ORDER
 NICHOLAS TARTAGLIONE,
                                    Defendant.



KENNETH M. KARAS, United States District Judge:

       The Court will conduct a sealed proceeding on February 22, 2021 in the captioned case.

       As the proceeding relates to sensitive, internal matters related to Defendant’s

representation, the proceeding will take place under seal, with the participation of the

Government’s firewall counsel.


SO ORDERED.

DATED:         February 17, 2021
               White Plains, New York
                                                      ____________________________________
                                                      KENNETH M. KARAS
                                                      UNITED STATES DISTRICT JUDGE
